Case: 1:20-cv-00735-DRC-SKB Doc #: 14 Filed: 07/26/21 Page: 1 of 4 PAGEID #: 73




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

NEHEMIAH ROLLE, JR.,

             Plaintiff,
                                            Case No. 1:20-cv-735
             v.                             JUDGE DOUGLAS R. COLE
                                            Magistrate Judge Bowman
   MELINDA COOPER,

             Defendant.

                                     ORDER

      This cause comes before the Court on the Magistrate Judge’s June 24, 2021,

Report and Recommendation (“R&R”) (Doc. 12) that the Court: (1) GRANT Cooper’s

Motion to Dismiss (Doc. 4), thereby DISMISSING Rolle’s Complaint (Doc. 1);

(2) DENY Rolle’s Motion to Strike the Motion to Dismiss (Doc. 7); (3) DENY Rolle’s

Motion for Random Selection of Judges (Doc. 3); (4) DENY Rolle’s Motion to Compel

(Doc. 9); and (5) CERTIFY pursuant to 28 U.S.C. § 1915(a) that any appeal of this

Order would not be taken in good faith. For the reasons briefly discussed below, and

especially given Rolle’s failure to file any objections to the R&R, the Court ADOPTS

the R&R.

      Though the Complaint is not a model of clarity, Rolle appears to assert claims

under 42 U.S.C. §§ 1983, 1985, and 1988 against Cooper, who is the Administrator

for the Ohio Fifth District Court of Appeals, in both her official and personal

capacities. These claims are based on Rolle’s allegations that Cooper mishandled

Rolle’s appeal of two traffic-related convictions, coupled with Rolle’s unsupported

allegations that Cooper’s actions in that regard arose from racial animus. Based on
 Case: 1:20-cv-00735-DRC-SKB Doc #: 14 Filed: 07/26/21 Page: 2 of 4 PAGEID #: 74




these allegations, Rolle seeks $200 million in compensatory damages (see Doc. 1 at #9

(seeking $100 million for “grand larceny” and $100 million for “willfully [sic] acts of

slander and defamation”)), and an additional $25 million in punitive damages (see id.

at #11).

      Cooper moved to dismiss. She argued that the official capacity claim under

§ 1983 fails as a matter of law because Cooper, as a court administrator acting in the

course of her official duties (which she claimed includes the conduct at issue here),

has quasi-judicial immunity, and that, in any event, the Eleventh Amendment bars

the official-capacity claims (as those claims are claims against the State). Separately,

Cooper argued that the personal-capacity claims fail on qualified immunity grounds.

Cooper further argued that Rolle fails to state a claim upon which relief can be

granted under §1985 and is not entitled to any award for attorney’s fees under 42

U.S.C. § 1988.

      Rolle never filed an opposition to Cooper’s motion to dismiss, even after being

warned of the consequences of failing to do so. (See Order to Show Cause, Doc. 6).

Instead, Rolle moved to strike the motion to dismiss. (See Doc. 7). The basis for his

motion to strike was Rolle’s assertion that the motion to dismiss was defective as it

did not include an affidavit from Cooper’s counsel supporting the motion. (As the

Magistrate Judge correctly noted, the Federal Rules of Civil Procedure impose no

such requirement.) Beyond that, Rolle did “not address or dispute the merits of

Defendant’s Motion to Dismiss.” (R&R, Doc. 12, #68). In light of Rolle’s failure to

oppose the motion to dismiss, and the waiver that resulted from that failure, the



                                           2
 Case: 1:20-cv-00735-DRC-SKB Doc #: 14 Filed: 07/26/21 Page: 3 of 4 PAGEID #: 75




Magistrate Judge recommended granting the motion (Doc. 4). (Id.). And, given that

dismissal, the Magistrate Judge also recommended denying Rolle’s motion to strike

and other outstanding motions (collectively Docs. 3, 7, and 9) as MOOT. (Id.). Finally,

the Magistrate Judge recommended certifying that any appeal from an order

affirming the R&R would not be taken in good faith. (Id. at #68–69).

      The R&R specifically advised the parties that failing to object within the 14

days specified in the R&R may result in forfeiture of rights on appeal, which includes

the right to District Court review. (See id. at #70). See also Thomas v. Arn, 474 U.S.

140, 152 (1985) (“There is no indication that Congress, in enacting § 636(b)(1)(C),

intended to require a district judge to review a magistrate’s report to which no

objections are filed.”); Berkshire v. Beauvais, 928 F.3d 520, 530 (6th Cir. 2019) (noting

“fail[ure] to file an objection to the magistrate judge’s R & R … is forfeiture”); 28

U.S.C. § 636(b)(1)(C). The time for filing objections has passed and, much as was the

case with Cooper’s motion to dismiss, Rolle has not filed any objections to the R&R.

      Therefore, the Court ADOPTS the Report and Recommendation (Doc. 12).

More specifically, the Court GRANTS Cooper’s Motion to Dismiss (Doc. 4), and

DENIES Rolle’s Motion to Strike (Doc. 7), his Motion to Compel (Doc. 9), and his

Motion for Random Selection of Federal Judges (Doc. 3), as MOOT. The Court thus

DISMISSES this action in its entirety. Moreover, this Court concurs with the

Magistrate Judge that any appeal of this Order would be objectively frivolous and not

taken in good faith, see 28 U.S.C. § 1915, and thus this Court DENIES Rolle leave to

appeal in forma pauperis, but in doing so notes that Rolle remains free to seek leave



                                           3
 Case: 1:20-cv-00735-DRC-SKB Doc #: 14 Filed: 07/26/21 Page: 4 of 4 PAGEID #: 76




from the Sixth Circuit to proceed in forma pauperis, should he desire. Finally, the

Court DIRECTS the Clerk to enter judgment accordingly.



      SO ORDERED.


July 26, 2021
DATE                                        DOUGLAS R. COLE
                                            UNITED STATES DISTRICT JUDGE




                                        4
